Citation Nr: 1501035	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-28 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected discogenic disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, in pertinent part, the RO assigned a temporary 100 percent evaluation from December 13, 2007 through February 2008 for the service-connected discogenic disease of the lumbar spine, and then continued a previously assigned schedular evaluation of 20 percent as of March 1, 2008 for the discogenic disease of the lumbar spine.  The June 2008 rating decision also denied service connection for right ankle degenerative joint disease, sleep apnea and weight gain.  The Veteran timely appealed the denials of service connection for a right ankle disability, sleep apnea and weight gain; and, appealed for a disability rating higher than 20 percent for the discogenic disease of the lumbar spine (following the discontinuance of the temporary total rating).  

In a statement received at the RO in May 2012, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for weight gain.  Before the case was sent to the Board, the RO issued a rating decision in May 2013 which granted service connection for sleep apnea.  Then, in a June 2014 rating decision, the RO granted service connection for a right ankle sprain residuals.  These three issues are no longer in appellate status or before the Board at this time.  

In a July 2014 supplemental statement of the case, the RO addressed the only remaining issue on appeal; that of entitlement to a disability rating in excess of 20 percent for the service-connected discogenic disease of the lumbar spine.   

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Per the Veteran's request, a Board hearing was scheduled for December 2014; however, the Veteran cancelled his hearing request and withdrew his appeal in correspondence dated November 2014.  



FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issue of entitlement to an increased rating for the service-connected discogenic disease of the lumbar spine, currently rated as 20 percent disabling.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met as to his claim for an increased rating for the service-connected discogenic disease of the lumbar spine, currently rated as 20 percent disabling.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in November 2014 requesting to withdraw his appeal.  The only issue in appellate status and before the Board at that time was entitlement to an increased rating for the service-connected discogenic disease of the lumbar spine, currently rated as 20 percent disabling.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


